DETAILED ACTION

Status of Claims
•    The following is a non-final, first office action in response to the communication filed 11/16/2020.
•    Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. IN 201941046743, filed on 11/16/2019 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4, 7, 9-12, 16-17, and 20 are objected to because of the following informalities:

With regards to claim 4, the limitation “facings for a recognized” (line 11) appears to have a grammatical error. The limitation should likely read “facings for a recognized product.”

With regards to claims 7, 12, 16-17, and 20, the limitation “the audit image information” (claim 7: line 1, claim 12: lines 15-16; claim 16: line 1, claim 17: lines 17-18, claim 20: line 2) appears to have a grammatical error. While an audit image is previously recited, audit image information is never previously recited. The limitation should likely read “the audit image.”

With regards to claims 9-11, the limitation “wherein the operations further comprising” (all claims: line 1) appears to have a grammatical error. The limitation should likely read “wherein the operations further comprise.”

With regards to claim 11, the limitation “persistent compliance datastore” (lines 6 and 9) appears to have a grammatical error. The limitation should likely read “a persistent compliance datastore” (line 6) and “the persistent compliance datastore” (line 9).

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 11, this claim recites the limitation “wherein the mobile compliance backend system is configured to request the distributed compliance system to: …request, the distributed compliance system by the distributed compliance system, to update at least one object recognition model based on the audit image, the user modified product tag, and the user selected product name stored in persistent compliance datastore.” This limitation is unclear. It appears that the limitation signifies a list of requests that the mobile compliance backend makes to the distributed compliance system. Therefore, it is unclear how a request made to the distributed compliance system by the mobile compliance backend system could be requesting an update to “the distributed compliance system by the distributed compliance system.” It seems that stating that request is to the distributed compliance system is redundant, and it is also unclear whether the request is coming from the mobile compliance backend or the distributed compliance system. The examiner interprets this limitation to read “wherein the mobile compliance backend system is configured to request the distributed compliance system to: …update at least one object recognition model based on the audit image, the user modified product tag, and the user selected product name stored in persistent compliance datastore.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-11 are directed to a machine, and claims 12-16 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES, for claims 1-16).
Claims 17-20 recite a computer readable storage device. The specification does not set forth what constitutes a computer readable storage device, and only sets forth exemplary embodiments of computer readable storage media (see e.g. spec [0120]), and therefore, in view of the ordinary and customary meaning of computer readable storage medium and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101. Please refer to MPEP 2111.01 and the USPTO's “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. Examiner included an analysis of Claims 17-20 in the 101 analysis below for the purposes of compact prosecution, in the event that the claim be amended to be directed toward a statutory category of invention under Step 1. (Step 1: NO, regarding claims 17-20).  
Applicant is advised that amending the claims to recite a "non-transitory" computer readable storage device shall overcome the noted rejection.
EXAMINER NOTE: as noted above, claims 17-20 have been interpreted as not being directed to a statutory category. The following rejection has been provided as if claims 17-20 have been interpreted as being properly directed to a statutory category.

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
displaying a set of compliance audits,
 wherein a compliance audit of the set of compliance audits is represented as compliance audit information and includes at least an audit identifier and associated audit status information;
receiving a user selection to perform a compliance audit; 
storing an audit image based at least on image information; 
transmitting the audit image to execute a compliance audit on the audit image; 
receiving, audit result information, wherein the audit result information includes a set of recognized products, and a recognized product of the set of recognized products is represented as recognized product information; and 
displaying the recognized product information and the audit image, wherein the recognized product information is displayed as an annotation that identifies a location of a recognized product within the audit image.
The above limitations recite the concept of managing a compliance audit for a set of products. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, auditing compliance of product displays involves marketing. This is further illustrated in paragraph [0002] of the Specification, describing the merchandising of products to customers in retail locations. Independent claims 12 and 17 recite similar limitations as claim 1, and as such, independent claims 12 and 17 fall within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 12, and 17 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, claims 1, 12, and 17 recite additional elements, such as a mobile device, a memory, one or more processors, a display of a mobile device, a computer vision assisted compliance audit, a digital image, an image acquisition component of the mobile device, a mobile compliance backend system, a computer readable storage device, and one or more processing devices. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 12, and 17 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 12, and 17 merely recite a commonplace business method (i.e., managing a compliance audit for a set of products) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 12, and 17 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 12, and 17 specifying that the abstract idea of managing a compliance audit for a set of products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 12 and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 12, and 17 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 12, and 17 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 12, and 17, this claims recite additional elements, such as a mobile device, a memory, one or more processors, a display of a mobile device, a computer vision assisted compliance audit, a digital image, an image acquisition component of the mobile device, a mobile compliance backend system, a computer readable storage device, and one or more processing devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 12, and 17 are manual processes, e.g., receiving information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 12, and 17 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 12, and 17 specifying that the abstract idea of managing a compliance audit of a set of products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 12, and 17 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 12, and 17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-11, 13-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because it recites an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 9-11 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. .  Dependent claims 2-5, 7-9, 12-14, 16-19 and 21 fail to identify additional elements and as such, are not indicative of integration into a practical application.  Dependent claims 8 and 10-11 further recite the additional elements of a distributed compliance system, a computer vision system, one or more previously trained object recognition models, a modifiable rectangular region overlaying the audit image, persistent compliance data store, and at least one object recognition model.  Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, claims 8 and 10-11 merely invoke such additional elements as a tool to perform the abstract idea. Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use.  As such, under Step 2A, dependent claims 2-11, 13-16, and 18-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1, 12, and 17, dependent claims 2-11, 13-16, and 18-20, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., managing a compliance audit of a set of products) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-20 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Adato et al. (US 20190149725 A1), hereinafter Adato.

In regards to claim 1, Adato discloses a mobile device, comprising (Adato: [abstract]):
a memory configured to store operations (Adato: [0126]); and 
one or more processors configured to perform the operations, the operations comprising (Adato: [0010]):
displaying a set of compliance audits on a display of the mobile device, wherein a compliance audit of the set of compliance audits is represented as compliance audit information and includes at least an audit identifier and associated audit status information (Adato: [0809-0810] and 46D – “a process for capturing a more complete visual representation of a store shelving unit in a retail environment (e.g., an aisle, a shelf etc.)…user 120 that captures the images may receive in real time feedback about specific areas of the retail environment for which additional images are required and/or feedback about specific areas of the retail environment for which additional images are not required. In one embodiment, user 120 may receive the feedback in the form of augmented content overlaid on the camera screen of capturing device 125…Diagram A2 shows two areas on the camera screen. The first area (illustrated as dotted gray) is the area that was previously captured and the second area (illustrated as darker gray) is the area that was not yet captured”; see also [0153]; examiner note: each visual representation is interpreted to be the audit identifier (because it is identifying sections that do or do not require audit) and the dotted gray versus darker gray represent status identifiers)
receiving a user selection to perform a computer vision assisted compliance audit (Adato: [0126] – “system 100 may receive images of products captured by user 120”; [0153] – “real-time video stream may be augmented with markings identifying to the store employee an area-of-interest that needs manual capturing of images”);
storing an audit image based at least on digital image information generated by an image acquisition component of the mobile device (Adato: [0836] – “the images stored in the database 140”; [0005] – “example system may receive an image depicting a store shelf having products displayed thereon”; see also [0132]; [0146]);
transmitting the audit image to a mobile compliance backend system to execute a computer vision assisted compliance audit on the audit image (Adato: [0127] – “System 100 may also include an image processing unit 130 to execute the analysis of images captured by the one or more capturing devices 125….image processing unit 130 may receive raw or processed data from capturing device 125 via respective communication links, and provide information to different system components using a network 150. Specifically, image processing unit 130 may use any suitable image analysis technique including, for example, object recognition, object detection, image segmentation, feature extraction, optical character recognition (OCR), object-based image analysis, shape region techniques, edge detection techniques, pixel-based detection, artificial neural networks, convolutional neural networks, etc.”);
receiving, audit result information from the mobile compliance backend system, wherein the audit result information includes a set of recognized products, and a recognized product of the set of recognized products is represented as recognized product information (Adato: [0127] – “Network 150 may facilitate communications and data exchange between different system components when these components are coupled to network 150 to enable output of data derived from the images captured by the one or more capturing devices 125. In some examples, the types of outputs that image processing unit 130 can generate may include identification of products, indicators of product quantity, indicators of planogram compliance, indicators of service-improvement events (e.g., a cleaning event, a restocking event, a rearrangement event, etc.)”); and
displaying the recognized product information and the audit image on the display of the mobile device, wherein the recognized product information is displayed as an annotation that identifies a location of a recognized product within the audit image (Adato: [0818] – “The processing device may receive a plurality of images 4751 depicting a plurality of differing products”; [0820] and Fig. 47B – “processing device may be configured to generate a notification if a disparity is determined to exist based on the comparison of the image-related data with the contract-related data…notification may identify products that are misplaced on the shelf. For example, the processing device may highlight shelf region 4755 and indicate that the products within shelf region 4755 are misplaced”; see also [0481]; [0488]).

In regards to claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The apparatus of Adato discloses the limitations of claim 1 as noted above. Adato further discloses a computer implemented method (Adato: [abstract]). Claim 12 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 17, claim 17 is directed to a medium. Claim 17 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards an apparatus. The apparatus of Adato discloses the limitations of claim 1 as noted above. Adato further discloses a computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations (Adato: [0395]). Claim 17 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-7, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adato, in view of Yan (US 20150088703 A1), hereinafter Yan.

In regards to claim 2, Adato discloses the device of claim 1. Adato further discloses a reference image that is compliant and includes of one or more reference products for sale as arranged at a physical location (Adato: [0770] and Fig. 43 – “one planogram…describing a desired placement of a plurality of product types on shelves of a plurality of retail stores. As shown in FIG. 43, which provides a diagrammatic representation of a planogram-based product arrangement system useful in comparing planogram compliance to checkout data across multiple retail locations, a planogram 4301 describing desired placement of a plurality of products on a shelf may be provided”), 
a set of reference products included in the reference image, wherein a reference product is represented as reference product information (Adato: [0770] and Fig. 43 – “one planogram…describing a desired placement of a plurality of product types on shelves of a plurality of retail stores”; examiner note: Fig. 43 depicts the products on a shelf), and 
the reference product information for each reference product includes a reference product image that represents a digital image of a physical product for sale within the reference image, a reference product name identifying a name of a reference product, a reference product placement description that identifies a placement location of the reference product and a number of facings at the placement location, a reference product facing count that indicates a number of facings for the reference product within the reference image, and a reference product share of shelf that identifies a percentage of the reference product facing count as compared to all available facings within the reference image (Adato: [0770] and Fig. 43 – “planogram 4301 describing desired placement of a plurality of products on a shelf may be provided. Planogram 4301 may specify product placement/arrangement for a plurality of different products (e.g., where different products are provided by a common manufacturer or supplier) or may specify product placement/arrangement for a single product. Planogram 4301 may also specify a placement/arrangement of one or more products relative to one or more different products. For example, planogram 4301 may specify which products are to appear at eye level, which product is to appear on a higher shelf relative to one or more other products, which product is to be located nearer to an end of a shelf as compared to one or more other products, minimal quantity of products of a selected product type to be on a shelf at selected times or at all times, minimal number of facings of a selected product type at selected times or at all times”; [0628] – “an assortment rule may include a rule limiting the number of vacant spaces on a shelf, defining a percentage of a shelf that may be devoted to vacant space”), 
yet Adato does not explicitly disclose that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products.
However, Yan teaches a similar planogram compliance device (Yan: [abstract]), including
that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products (Yan: [0058] – “client computing device 140 can then receive the planogram or the graphic representation of the planogram. In embodiments in which the client computing device 140 receives the actual planogram, the client computing device may generate the graphic representation using locally or remotely stored images that represent the objects defined in the planogram. The client computing device can then superimpose the graphic representation of the planogram over a real world or live view of the location 110 to show where specific objects should be arranged”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the compliance information of Yan in the device of Adato because Adato already discloses compliance information and Yan is merely demonstrating that it may be included in the compliance audit information. Additionally, it would have been obvious to have included that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products as taught by Yan because data display is well-known and the use of it in a product display compliance setting would have allowed for a user to quickly manage product displays (Yan: [0099]).

In regards to claim 3, Adato/Yan discloses the device of claim 2. Yet Adato does not explicitly disclose wherein the reference product information for a reference product includes at least one reference product tag that identifies a rectangular region of a reference product within the reference image, and the reference product tag includes at least a minimum X coordinate and a minimum Y coordinate and a maximum X coordinate and maximum Y coordinate defining at least two corners of a rectangular region of where the reference product is located within the reference image. 
However, Yan further discloses 
wherein the reference product information for a reference product includes at least one reference product tag that identifies a rectangular region of a reference product within the reference image, and the reference product tag includes at least a minimum X coordinate and a minimum Y coordinate and a maximum X coordinate and maximum Y coordinate defining at least two corners of a rectangular region of where the reference product is located within the reference image (Yan: [0059] – “The superimposed graphic representation of the planogram may include super imposed images of the objects 230 arranged in the positions (i.e., the shelves) within the location 110 where they should be stocked…may also include indications as to where the existing objects should be moved, rearrange, or replenished in location 110. All such indications can include graphic representations of each object (i.e., images of products and signs) having differentiating outlines…to indicate which and how objects should be altered to bring the location 110 into compliance with the applicable planogram.”; see also [0101] and Fig. 9; the examiner notes that Fig. 9 displays bolded rectangular regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Yan with Adato for the reasons identified above with respect to claim 2.

In regards to claim 4, Adato/Yan discloses the device of claim 2. Adato further discloses
wherein the recognized product information for the recognized product includes at least one recognized product tag that identifies a rectangular region of a recognized product within the audit image; the recognized product tag includes at least a minimum X coordinate and a minimum Y coordinate and a maximum X coordinate and maximum Y coordinate defining at least two corners of a rectangular region of wherein the recognized product is located within the audit image (Adato: [0820] and Fig. 47B – “processing device may be configured to generate a notification if a disparity is determined to exist based on the comparison of the image-related data with the contract-related data…notification may identify products that are misplaced on the shelf. For example, the processing device may highlight shelf region 4755 and indicate that the products within shelf region 4755 are misplaced”; see also [0481]; [0488]; the examiner notes that region 4755 is displayed in Fig. 47B as a rectangular region displayed by minimum and maximum x and y coordinates); and 
the recognized product information for the recognized product further includes a recognized product name identifying a name of the recognized product, a recognized product unique identifier that uniquely identifies the recognized product, a recognized product placement description that identifies a placement location of the recognized product and a number of facings at the placement location, a recognized product facing count that indicates a number of facings for a recognized within the audit image, a recognized product share of shelf that identifies a percentage of the recognized product facing count as compared to all available facings within the reference image of the compliance audit information (Adato: [0199] – “one or more processors may determine one or more aspects of planogram compliance…may identify products and their locations on the shelves, determine quantities of products within particular areas (e.g., identifying stacked or clustered products), identify facing directions associated with the products (e.g., whether a product is outward facing, inward facing, askew, or the like)…Identification of the products may include identifying a product type (e.g., a bottle of soda, a loaf of broad, a notepad, or the like) and/or a product brand (e.g., a Coca-Cola® bottle instead of a Sprite® bottle, a Starbucks® coffee tumbler instead of a Tervis® coffee tumbler, or the like)”; [0818-0820] – “determine stock keeping units (SKUs) for the plurality of differing products based on the unique identifiers (other than SKU bar codes) in the image. The processing device may further determine a number of products 4753 associated with each determined unique identifier…calculate a shelf share for each of the plurality of products. The shelf share may be calculated by dividing an aggregated number of products associated with the one or more predetermined unique identifiers by a total number of products… The processing device may also generate a notification based on a comparison of the calculated shelf share with a contracted shelf share”; [0820] and Fig. 47B – “processing device may highlight shelf region 4755 and indicate that the products within shelf region 4755 are misplaced”; see also [0770]; examiner note: products visible in the photo are interpreted to be product facings).

In regards to claim 5, Adato/Yan discloses the device of claim 4. Adato further discloses wherein the audit result information includes product performance indicator information determined based at least on a comparison between the compliance audit information and the recognized product information (Adato: [0772-0773] – “Planogram compliance…may be quantified in terms of degree of compliance (e.g., as a percentage of satisfied elements of an ideal planogram, an amount of time of compliance versus an amount of time of non-compliance with respect to the entire planogram or with respect to one or more sub-factors, a calculated compliance factor, a compliance quality score, etc.). A degree of compliance may be determined based on a set of products compared to a planogram as a whole. Alternatively, planogram compliance may be determined and/or expressed relative to any one or more relevant planogram compliance subfactors (e.g., as listed above)… Planogram compliance metrics may be correlated with sales data to determine an effect of planogram compliance on sales or to identify potential product placement recommendations for potentially increasing sales”).

In regards to claim 6, Adato/Yan discloses the device of claim 4. Adato further discloses wherein the audit result information includes out-of-compliance product information for at least one product (Adato: [0133] – “server 135 may determine that a specific store shelf has a type of fault in the product placement, and output device 145C may present to a manager of retail store 105 a user-notification that may include information about a correct display location of a misplaced product, information about a store shelf associated with the misplaced product, information about a type of the misplaced product, and/or a visual depiction of the misplaced product”).
Yet Adato does not explicitly disclose at least one product that was not recognized in the audit image, the out-of-compliance product information for the at least one product that was not recognized includes an unrecognized product tag identifying a rectangular region where a specific product was expected to be within the audit image but was not recognized. 
However, Yan further discloses 
at least one product that was not recognized in the audit image, the out-of-compliance product information for the at least one product that was not recognized includes an unrecognized product tag identifying a rectangular region where a specific product was expected to be within the audit image but was not recognized (Yan: [0105-0106] – “the planogram engine 530 may render the visual indications of noncompliance in the graph representation of the planogram, such as highlighted borders of regions in the image of freezer display case that are missing specific frozen food products… the planogram engine 530 may render the visual indications of noncompliance in the graph representation of the planogram, such as highlighted borders of regions in the image of freezer display case that are missing specific frozen food products”; [0059] – “The superimposed graphic representation of the planogram may include super imposed images of the objects 230 arranged in the positions (i.e., the shelves) within the location 110 where they should be stocked.”; [0083] – “Any discrepancies between the image of the physical location and the applicable planogram (e.g., missing or depleted supplies of one or more items on the shelf) can be flagged”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Yan with Adato for the reasons identified above with respect to claim 2.

In regards to claim 7, Adato/Yan discloses the device of claim 3. Adato further discloses wherein the audit image represents a digital image of one or more physical products for sale as arranged at a physical location from a view point captured by an image capture component of the mobile device (Adato: [0153] and Fig. 4B – “With reference to FIG. 4B and consistent with the present disclosure, server 135 may receive image data captured by users 120. In a first embodiment, server 135 may receive image data acquired by store employees. In one implementation, a handheld device of a store employee (e.g., capturing device 125D) may display a real-time video stream captured by the image sensor of the handheld device”).

In regards to claim 13, Adato discloses the method of claim 12. Adato further discloses a reference image that is compliant and includes of one or more reference products for sale as arranged at a physical location (Adato: [0770] and Fig. 43 – “one planogram…describing a desired placement of a plurality of product types on shelves of a plurality of retail stores. As shown in FIG. 43, which provides a diagrammatic representation of a planogram-based product arrangement system useful in comparing planogram compliance to checkout data across multiple retail locations, a planogram 4301 describing desired placement of a plurality of products on a shelf may be provided”), 
a set of reference products included in the reference image, wherein a reference product is represented as reference product information (Adato: [0770] and Fig. 43 – “one planogram…describing a desired placement of a plurality of product types on shelves of a plurality of retail stores”; examiner note: Fig. 43 depicts the products on a shelf), and 
yet Adato does not explicitly disclose that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products.
However, Yan teaches a similar planogram compliance device (Yan: [abstract]), including
that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products (Yan: [0058] – “client computing device 140 can then receive the planogram or the graphic representation of the planogram. In embodiments in which the client computing device 140 receives the actual planogram, the client computing device may generate the graphic representation using locally or remotely stored images that represent the objects defined in the planogram. The client computing device can then superimpose the graphic representation of the planogram over a real world or live view of the location 110 to show where specific objects should be arranged”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the compliance information of Yan in the method of Adato because Adato already discloses compliance information and Yan is merely demonstrating that it may be included in the compliance audit information. Additionally, it would have been obvious to have included that the compliance audit information includes the compliant reference image; and that the compliance audit information further includes the reference products as taught by Yan because data display is well-known and the use of it in a product display compliance setting would have allowed for a user to quickly manage product displays (Yan: [0099]).

In regards to claim 14, Adato/Yan discloses the method of claim 13. Adato further discloses wherein the reference product information for the reference product includes a reference product image that represents a digital image of a physical product for sale within the reference image, a reference product name identifying a name of a reference product, a reference product placement description that identifies a placement location of the reference product and a number of facings at the placement location, a reference product facing count that indicates a number of facings for the reference product within the reference image, and a reference product share of shelf that identifies a percentage of the reference product facing count as compared to all available facings within the reference image (Adato: [0770] and Fig. 43 – “planogram 4301 describing desired placement of a plurality of products on a shelf may be provided. Planogram 4301 may specify product placement/arrangement for a plurality of different products (e.g., where different products are provided by a common manufacturer or supplier) or may specify product placement/arrangement for a single product. Planogram 4301 may also specify a placement/arrangement of one or more products relative to one or more different products. For example, planogram 4301 may specify which products are to appear at eye level, which product is to appear on a higher shelf relative to one or more other products, which product is to be located nearer to an end of a shelf as compared to one or more other products, minimal quantity of products of a selected product type to be on a shelf at selected times or at all times, minimal number of facings of a selected product type at selected times or at all times”; [0628] – “an assortment rule may include a rule limiting the number of vacant spaces on a shelf, defining a percentage of a shelf that may be devoted to vacant space”).

In regards to claims 15-16, all the limitations in method claims 15-16 are closely parallel to the limitations of apparatus claims 3 and 7 analyzed above and rejected on the same bases.  

In regards to claim 18, all the limitations in medium claim 18 are closely parallel to the limitations of method claim 13 analyzed above and rejected on the same bases.  

In regards to claims 19-20, all the limitations in medium claims 19-20 are closely parallel to the limitations of apparatus claims 3 and 7 analyzed above and rejected on the same bases.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adato, in view of Yan, in view of McCubbin (US 20170054790 A1), hereinafter McCubbin.

In regards to claim 8, Adato/Yan discloses the device of claim 4. Adato further discloses validating, by the distributed compliance system, the audit image for compliance with an image format and image size associated with a computer vision system configured to recognize one or more products within the audit image (Adato: [0176] – “system 500 may modify the image data acquired by image capture device 506 based on at least one attribute associated with opposing retail shelving unit 640…at least one attribute associated with retail shelving unit 640 may include a lighting condition, the dimensions of opposing retail shelving unit 640, the size of products displayed on opposing retail shelving unit 640, the type of labels used on opposing retail shelving unit 640…the at least one processor may change the brightness of captured images based on the detected light conditions. In another example, the at least one processor may modify the image data by cropping the image such that it will include only the products on retail shelving unit (e.g., not to include the floor or the ceiling), only area of the shelving unit relevant to a selected task (such as planogram compliance check)”);
transmit by the distributed compliance system, the audit image to the computer vision system to recognize at least one product within the audit image by applying one or more previously trained object recognition models (Adato: [0127] – “System 100 may also include an image processing unit 130 to execute the analysis of images captured by the one or more capturing devices 125….image processing unit 130 may receive raw or processed data from capturing device 125 via respective communication links, and provide information to different system components using a network 150. Specifically, image processing unit 130 may use any suitable image analysis technique including, for example, object recognition…image processing unit 130 may utilize suitably trained machine learning algorithms and models to perform the product identification”); and
receive, by the distributed compliance system from the computer vision system, at least a portion of the recognized product information for at least one recognized product within the audit image (Adato: [0127] – “Network 150 may facilitate communications and data exchange between different system components when these components are coupled to network 150 to enable output of data derived from the images captured by the one or more capturing devices 125. In some examples, the types of outputs that image processing unit 130 can generate may include identification of products, indicators of product quantity, indicators of planogram compliance, indicators of service-improvement events (e.g., a cleaning event, a restocking event, a rearrangement event, etc.)”),
yet Adato does not explicitly disclose wherein the mobile compliance backend system is configured to request a distributed compliance system to validate the image. However, McCubbin teaches a similar image processing (McCubbin: [0063]), including 
wherein the mobile compliance backend system is configured to request a distributed compliance system to validate the image (McCubbin: [0063] – “mage formatter 116 converts the view information in the received image information into view information output having an image file format compatible with the image file format requirements or specifications of one or more target system(s)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the request of McCubbin in the device of Adato because Adato already discloses editing the image and McCubbin is merely demonstrating that it is in response to a request. Additionally, it would have been obvious to have included wherein the mobile compliance backend system is configured to request a distributed compliance system to validate the image as taught by McCubbin because requests are well-known and the use of it in a product display compliance setting would have improved system performance (McCubbin: [0098]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adato, in view of Yan, in view of Peterson et al. (US 20160162971 A1), hereinafter Peterson.

In regards to claim 9, Adato/Yan discloses the device of claim 4. Adato further discloses the image is the audit image (Adato: [0005]) and a product being a reference product (Adato: [0770]), yet Adato does not explicitly disclose wherein the operations further comprise: receiving a user selection to filter visual presentation for a product that was recognized in the image, and displaying the recognized product information for at least one recognized product in the image that corresponds to the selected reference product.
However, Peterson teaches a similar product recognition system (Peterson: [0104]), including
wherein the operations further comprise: receiving a user selection to filter visual presentation for a product that was recognized in the image, and displaying the recognized product information for at least one recognized product in the image that corresponds to the selected reference product (Peterson: [0104] and Fig. 3A – “FIG. 3A depicts one embodiment of the user interface 301 of the device 300…captures image data corresponding to the view of the store shelf as seen through the heads-up display and identifies the matching products 302….identify the matching products based on a comparison of product characteristics for products identified within the image data. The product indicating device 300 may modify the user interface 301 to display a visual mark 312 indicating the location of the matching items 302. Accordingly, the user may quickly identify the on-shelf locations of the matching products 302.”; [0010] – “identifying a plurality of products within image data, and indicating, to the user, one or more products matching the product selection….receiving a product selection from a user may include receiving a search constraint from the user, wherein indicating one or more products matching the product selection comprises comparing the identified plurality products to the search constraint”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the filtering of Peterson in the device of Adato because Adato already discloses identifying products and Peterson is merely demonstrating that it is in response to a search. Additionally, it would have been obvious to have included wherein the operations further comprise: receiving a user selection to filter visual presentation for a product that was recognized in the image, and displaying the recognized product information for at least one recognized product in the image that corresponds to the selected reference product as taught by Peterson because filters are well-known and the use of it in a product display compliance setting would have allowed users to quickly identify products on shelves (Peterson: [0104]).

In regards to claim 10, Adato/Yan/Peterson discloses the device of claim 9. Adato further discloses wherein the operations further comprise: receiving a user selection to manage a product tag for a reference product, displaying a modifiable rectangular region overlaying the audit image, determining a user modified product tag, wherein the user modified product tag includes at least a minimum X coordinate and a minimum Y coordinate and a maximum X coordinate and maximum Y coordinate defining at least two corners of the modifiable rectangular region based at least on user modification to rectangular region (Adato: [0335] and Fig. 15 – “when the selected product model subset is determined to be not applicable to the at least one product, image processing unit 130 may rely on user input to assist in identifying…Image 1500 may depict multiple shelves with many different product types displayed thereon. Server 135 may determine that the selected subset of product models may not be applicable to image 1500, due to the inability to identify product 1501. GUI may also include box 1503, where the product type may be entered by the user. For example, by interacting with input/output devices 224, such as, a keyboard, and/or a mouse, the user may enter the product type, such as, “Sprite 1 L.” In another example, the user may be presented with a number of alternative product types (for example, alternative product types identified as possible candidates by a product recognition algorithm), such as ‘Sprite half L’, ‘Sprite 1 L’, and ‘Sprite 2 L’”; examiner note: the user modifies the box asking for the information, which is overlaid on the image. The box dimensions are based on the input area and thus based on user modification), and
receiving a user selected product name based at least on user selection of set of reference product names associated with the compliance audit information (Adato: [0335] and Fig. 15 – “GUI may also include box 1503, where the product type may be entered by the user…the user may be presented with a number of alternative product types (for example, alternative product types identified as possible candidates by a product recognition algorithm), such as ‘Sprite half L’, ‘Sprite 1 L’, and ‘Sprite 2 L’”
yet Adato does not explicitly disclose that the reference product is the selected reference product. However, Peterson teaches a similar product recognition system (Peterson: [0104]), including
that the reference product is the selected reference product (Peterson: [0010] – “identifying a plurality of products within image data, and indicating, to the user, one or more products matching the product selection….receiving a product selection from a user may include receiving a search constraint from the user, wherein indicating one or more products matching the product selection comprises comparing the identified plurality products to the search constraint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Paterson with Adato for the reasons identified above with respect to claim 9.

In regards to claim 11, Adato/Yan/Peterson discloses the device of claim 10. Adato further discloses wherein the operations further comprise: transmitting, the audit image, the user modified product tag, and the user selected product name to the mobile compliance backend system (Adato: [0135] and Fig. 2 – “FIG. 2 is a block diagram representative of an example configuration of server 135. In one embodiment, server 135 may include a bus 200 (or any other communication mechanism) that interconnects subsystems and components for transferring information within server 135. For example, bus 200 may interconnect a processing device 202, a memory interface 204, a network interface 206, and a peripherals interface 208 connected to an I/O system 210.”; see also [0335]; [0126]), 
wherein the mobile compliance backend system is configured to request the distributed compliance system to: store, by the distributed compliance system, the audit image, the user modified product tag, and the user selected product name in persistent compliance datastore (Adato: [0131] – “As depicted in FIG. 1, server 135 may be coupled to one or more physical or virtual storage devices such as database 140. Server 135 may access database 140 to detect and/or identify products”), and 
request, the distributed compliance system by the distributed compliance system, to update at least one object recognition model based on the audit image, the user modified product tag, and the user selected product name stored in persistent compliance datastore. (Adato: [0014] – “the operation may include updating the selected product model subset to include at least one additional product model from the stored set of product models not previously included in the selected product model subset to provide an updated product model subset"; [0344] – “updating the selected subset of product models may comprise adding an additional product model. For example, when the brand of the at least one product in the image is identified, server 135 may add, to the selected subset of product models, an additional product model that may be associated with the brand of the at least one product in the image”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	NPL reference U teaches a platform for planogram compliance. Planogram audits of campaigns may be included on a calendar. Employees may be given photos of planograms as they should be arranged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625